Citation Nr: 1204397	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus (to include whether the issue should be treated as a new claim).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that new and material evidence that not been submitted to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus.


FINDINGS OF FACT

1.  In April 1971, the RO denied entitlement to service connection for diabetes mellitus.

2.  The Veteran served in Vietnam between August 1965 and August 1966; he is presumed exposed to Agent Orange.

3.  The Veteran is currently diagnosed with diabetes mellitus, type 2.  (also type I

4.  Since the April 1971 RO decision, diabetes mellitus, type 2 has been added as an Agent Orange related presumptive disability.


CONCLUSIONS OF LAW

1.  The April 1971 RO decision, which denied entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  Based upon an intervening change in regulation, the claim for service connection for diabetes mellitus, type 2 is a new claim.  38 U.S.C.A. §§ 5108, 7105, 5110(g) (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the actions taken herein below are favorable to the Veteran, further discussion of VCAA is not required at this time.  

II.   Legal Criteria 

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Derwinski,
24 Vet. App. 110, 117  (2010).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

A veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation). 

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

III. Factual Background

The Veteran's DD form 214 reflects that he served in the Army with a military occupational specialty of a combat engineer.   In December 2009, the National Personnel Record Center reported that the Veteran served in Vietnam from August 5, 1965 to August 9, 1966.

The Veteran's July 1964 enlistment examination report shows that the Veteran's urinalysis was negative for albumin or sugar.  The examiner indicated that the Veteran's endocrine system was normal.

The Veteran's May 1967 separation examination report shows that he underwent a urinalysis, which was reported to be negative for albumin and sugar.  The Veteran's glucose levels were also tested.  The blood values were as follows:  fasting-71 mg/dL;  1/2 hour-148 mg/dL; 1 hour-132 mg/dL; 2 hour-96 mg/dL; 3 hour-75 mg/dL.  It was noted that normal glucose values were between 65-110.  The examiner reported that the Veteran's endocrine system was normal.  

In a February 1971 note, a private physician indicated that the Veteran had diabetes mellitus and was under his care.

Private treatment records dated between 2003 and 2009 show that the Veteran had a diagnosis of diabetes that was characterized as diabetes mellitus type II, diabetes mellitus insulin dependent, insulin dependent diabetes mellitus.   VA outpatient treatment records dated in 2010 and 2011 show that the Veteran was diagnosed as having diabetes.

A January 2010 VA examination report shows that the examiner, L. L. B., diagnosed the Veteran with diabetes mellitus, type 1.  

In a March 2010 addendum to the January 2010 VA examination report, L. L. B. provided clarification as to whether the Veteran had type 1 or type 2 diabetes.  According to her:

[the] Veteran states that that he was diagnosed with diabetes in 1971 at the age of 21 and [he] was placed on insulin at this time (no medication was attempted other than insulin).  The examiner stands by her diagnosis of diabetes mellitus, type 1, based on this information.

In a December 7, 2010 letter, Dr. A. S. stated that the Veteran had been his patient since March 27, 2003 and that "he suffers from type 2 diabetes mellitus and is insulin dependent."

A February 2011 VA examination report shows that L. L. B. again provided clarification as to whether the Veteran has type 1 or type 2 diabetes.  According to L. L. B.:

Veteran states that he was diagnosed with diabetes in 1971 at the age of 21 and [he] was placed on insulin at this time (no medication was attempted other than insulin).  Dr. [S.] wrote a letter dated 12/7/10 stating that the Veteran had type 2 diabetes mellitus and is insulin dependent.  However, there are no additional records from the Veteran's diabetic diagnosis in 1971 stating that the Veteran had type 2 diabetes mellitus.  Again Veteran stated that at the age of 21, he was placed directly on insulin without the use of any oral medication.  The examiner stands by her diagnosis of diabetes mellitus, type 1, based on this information.



IV. Legal Analysis

New and Material Evidence versus New Claim

The record reflects that in an April 1971 decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes on the basis that although the Veteran's separation examination showed findings of a fasting blood sugar test that was somewhat above normal limits, his service records showed no diagnosis of diabetes during the period of active duty or on examination for the purposes of separation for service.  The RO also noted that the Veteran did not allege any treatment for the condition within the applicable presumptive period subsequent to service.  The Veteran did not perfect an appeal with that decision and it became final.   38 U.S.C.A. § 7105.  

The evidence of record at the time of the April 1971 RO decision includes the
Veteran's service treatment records which show that he underwent a fasting blood sugar test as well as a urinalysis during his May 1967 separation examination.  The record also contains a February 1971 statement from the Veteran's treating physician which shows that the Veteran was diagnosed with diabetes mellitus.

The evidence submitted since the April 1971 RO denial includes private treatment records, VA examinations reports, and a statement from the Veteran's treating physician showing diagnoses of diabetes mellitus, type 2, diabetes mellitus, type 1, and insulin dependent diabetes mellitus.

The issue of whether new and material evidence to reopen the claim for service connection for diabetes mellitus has been presented for appeal.  However, the record establishes that the Veteran served in Vietnam.  The record also shows that the Veteran has a diagnosis of diabetes mellitus, including diabetes mellitus, type 2.  Clearly, some evidentiary facts have changed since the prior RO denial.  Regardless, since the RO decision, regulations were enacted pertaining to disabilities that can be presumed to have been caused by exposure to herbicides during service.  See Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991).  Specifically, VA added type 2 diabetes to the list of herbicide-related diseases, effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).   Clearly, the Veteran's diabetes mellitus, type 2 was not considered to be service-connected or service connectable at the time of the prior decision in 1971.

The Court's precedent does not preclude de novo adjudication of a claim, on essentially the same facts as a previously and finally denied claim, where an intervening change in law or regulation has created a new basis of entitlement to benefit.  See, Spencer v. Brown, 4 Vet.App. 283, 289 ( 1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Boggs v. West, 11 Vet.App. 334, 342 (1998)).  Under the circumstances of this case, the Board concludes that the issue should be treated as a new claim based upon an intervening change in regulation.  

ORDER

The issue of entitlement to service connection for diabetes mellitus, type 2 is a new claim based upon a liberalizing VA issue.


REMAND

The VA opinion, addressing the correct diagnosis, contained in the claims file is inadequate.  The opinion fails to provide reasoning for reaching the conclusion that the Veteran has Type I diabetes mellitus versus Type II.

Additional action is warranted.  Therefore, the case is remanded for the following.

The AOJ should schedule the appellant for an examination to be conducted by an endocrinologist.  It is requested that the examiner determine whether the appellant has Type I or Type II diabetes mellitus.  It is very important that the examiner explain why one diagnosis is warranted versus the other.  (The Board notes that the prior VA examiner reported that the Veteran had been placed directly on insulin.  However, this comment, without more, fails to establish why one diagnosis versus another diagnosis is warranted.)   



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


